


110 HR 935 IH: To insert certain counties as part of the Appalachian

U.S. House of Representatives
2007-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 935
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2007
			Mr. Lincoln Davis of
			 Tennessee introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To insert certain counties as part of the Appalachian
		  Region.
	
	
		1.Appalachian
			 regionSection 14102(a)(1)(K)
			 of title 40, United States Code, is amended—
			(1)by inserting
			 Giles after Franklin;
			(2)by inserting
			 Hickman after Hawkins; and
			(3)by
			 inserting Lawrence, Lewis, Lincoln, after
			 Knox.
			
